          Case 1:19-cr-00911-WHP Document 14 Filed 12/18/19 Page 1 of 1
Law Office of Meredith S. Heller PLLC                                   99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                 New York, NY 10016
                                                                                  Phone: (646) 661-1808
                                                                                     Fax: (646) 661-1746
                                                                             msheller@mshellerlaw.com




December 18, 2019

VIA ECF
Honorable William H. Pauley III
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:     United States v. Colon-Cruz (Mario Espinal)
        19-cr-991 (WHP)

Dear Judge Pauley:

        This letter is submitted on behalf of my client, Mr. Mario Espinal, to request an extension
of five days to obtain the two outstanding co-signers. This is Mr. Espinal’s second request for an
extension. Mr. Espinal was arraigned on Wednesday, December 4, 2019, and was released on a
$100,000.00 personal recognizance bond. The terms of his bond required him to surrender his
passport and to get three financially responsible persons to co-sign by December 11, 2019. I
requested and was granted an additional week on December 11, 2019.

       Mr. Espinal surrendered his passport and one of the co-signers has been approved. The
two remaining individuals have both provided their documents and been interviewed.
Unfortunately, there was a miscommunication and they need to return to court to sign the bond.
Both co-signers work nights so it has been difficult to coordinate their schedules.

        The government has been informed of this request and does not oppose it.

       Therefore, it is respectfully requested that Mr. Espinal be granted an additional extension
until Monday, December 23, 2019, to fully comply with the terms of his release.

Respectfully submitted,
                                                         Application granted.
Meredith S. Heller

Cc:     A.U.S.A. Daniel G. Nessim (via ECF)




                                                                December 18, 2019
